DETAILED ACTION
This is a final rejection in response to amendments filed 8/4/22. Claims 1-16 are currently pending.

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 112 rejections have been addressed. In particular, applicant argues Ethier fails to disclose a mixing plenum as claimed in claim 1 and examiner has failed to identify the main air blower in claim 15. 
Regarding claim 1, Ethier does teach a mixing plenum. The mixing duct 414 is discussed in paragraph [0095]. As discussed, the enclosure 400 and the mixing duct 414 are not the same.
Regarding claim 15, there was a typographical error, however, part of the rejection did mention the main blower, and Ethier of claim 1 was being used in the same manner. The rejection is not being changed and the same main blower of claim 1 applies to the main blower of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethier et al. (US 2015/0322857).
	Regarding independent claim 1, Ethier teaches a direct-fired gas turbine heater [0075] comprising: 
(a) a gas turbine engine comprising: 
(i) a compressor [0083] that receives cold air at a compressor inlet and delivers compressed air at a compressor outlet; 
(ii) a fuel manifold that receives combustible fuel at a fuel manifold inlet and delivers fuel at a fuel manifold outlet [0098, 0105]; 
(iii) a combustor that receives compressed air from the compressor outlet at a combustor air inlet; that receives fuel from the fuel manifold outlet at a combustor fuel inlet; that combusts the mixture of air and fuel inside the combustor with a combustor ignitor; and that, delivers hot gas at a combustor air outlet [0075]; 
(iv) a turbine that receives hot gas from the combustor outlet at a turbine air inlet; that, extracts energy from the hot gas as the hot gas flows through the turbine; and that, delivers hot gas at a turbine air outlet [0129];  and
(v) a shaft that connects the compressor and turbine, such that the energy extracted by the turbine is used to drive the compressor (figure 1 and claim 2); 
(b) a main air blower that receives cold air from ambient at a main air blower inlet and delivers cold air at a main air blower outlet [0094]; and
(c) a mixing plenum 414 having a cold air inlet that receives cold air from the main air blower outlet, a hot gas inlet that receives hot gas from the turbine (The mixing duct 414 is discussed in paragraph [0095]. As discussed, the enclosure 400 and the mixing duct 414 are not the same.), and 
a heater outlet that delivers warm air to the customer, wherein the cold air and hot gas mix within the mixing plenum to form warm air (claim 2).
Regarding dependent claim 2, Ethier teaches further comprising a source of electrical power that drives the air blower [0092-94].
Regarding dependent claim 3, Ethier teaches wherein the source of electrical power is an electrical connector that receives power from a source of electrical power that is located outside the gas turbine heater [0007].
Regarding dependent claim 4, Ethier teaches wherein the source of electrical power is an electric generator located within the gas turbine heater [0095].
Regarding dependent claim 5, Ethier teaches further comprising: 
(a) an air starter blower that is different from the main air blower and receives cold air from ambient at an air starter blower inlet and delivers cold air at an air starter blower outlet [0092, starter and fan]; 
(b) an air intake plenum having an ambient air inlet that receives cold air from ambient, a starter air inlet that receives cold air from the air starter blower outlet, and an air intake plenum outlet that delivers cold air to the compressor ([0094] and claim 2 shows how the starter and fan are both used to provide cold air to the compressor, inlets and outlets of an air starter are inherent); and 
(c) an air intake valve that varies air flow across the ambient air inlet of the air intake plenum [0094].
Regarding dependent claim 9, Ethier teaches further comprising: 
(a) a sensor at the heater outlet that measures a parameter of the warm air delivered to the customer at the heater outlet [0111]; and 
(b) a controller that meters fuel delivered by the fuel manifold to the gas turbine engine in order to maintain a desired set point of the parameter of the warm air delivered to the customer at the heater outlet [0107].
Regarding dependent claim 10, Ethier teaches wherein the sensor measures heater outlet temperature [0111] and the controller meters fuel delivered by the fuel manifold to the gas turbine engine in order to maintain a desired heater outlet temperature [0111, 0107].
Regarding dependent claim 11, Ethier further comprising: 
(a) a sensor that measures a gas turbine engine parameter; and 
(b) a controller that meters fuel delivered by the fuel manifold to the gas turbine engine in order to maintain a desired set point of the gas turbine engine parameter [0107,113].
Regarding independent claim 15, Ethier teaches an indirect-fired gas turbine heater comprising: 
(a) a gas turbine engine comprising: 
(i) a compressor [0083] that receives cold air at a compressor inlet and delivers compressed air at a compressor outlet; 
(ii) a fuel manifold that receives combustible fuel at a fuel manifold inlet and delivers fuel at a fuel manifold outlet [0098, 0105]; 
(iii) a combustor whose air inlet receives compressed air from the compressor outlet and whose fuel inlet receives fuel from the fuel manifold outlet, and whose igniter combusts the mixture of air and fuel inside the combustor, and delivers hot gas at a combustor outlet [0075]; 
(iv) a turbine whose air inlet receives hot gas from the combustor outlet, and extracts energy from the hot gas as the hot gas flows through the turbine, and delivers hot gas at a turbine outlet [0129]; 
(v) a shaft that connects the compressor and turbine, such that the energy extracted by the turbine is used to drive the compressor (figure 1 and claim 2); 
(b) a main air blower that receives cold air from ambient at a main air blower inlet and delivers cold air at a main air blower outlet [0094]; and
(c) a heat exchanger 315 comprising: 
a cold flow path having a cold air inlet that receives cold air from the main air blower outlet, the cold air gains heat within the heat exchanger to become warm air, and a heater outlet that delivers this warm air to the customer; a hot flow path having a hot gas inlet that receives hot gas from the turbine, the hot gas loses heat within the heat exchanger, and a hot gas outlet that exhausts hot gas to ambient [0081].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier in view of Kulkarni et al. (US 2016/0376994).
	Regarding dependent claim 8, Ethier teaches the invention as claimed and discussed above. Ethier is silent to one or more mixing devices within the mixing plenum.  	
Kulkarni teaches that it was known to use a mixing device in a mixing plenum [0039].
It would have been obvious to one of ordinary skill in the art at the time of filing to use a baffle, as taught by Kulkami in the mixing plenum of Ethier to promote mixing of fluids [0039].
Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier in view of Gordon et al. (US 2002/0095939).
	Regarding dependent claim 12, Ethier teaches the invention as claimed and discussed above. Ethier is silent to wherein the sensor measures gas turbine shaft speed and the controller meters fuel delivered by the fuel manifold to the gas turbine engine in order to maintain a desired gas turbine shaft speed. Ethier does teach sensing a gas turbine shaft speed [113].
Gordon teaches that it was known wherein the sensor measures gas turbine shaft speed and the controller meters fuel delivered by the fuel manifold to the gas turbine engine in order to maintain a desired gas turbine shaft speed [0037].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ethier to control the fuel in order to maintain a desired gas turbine shaft speed as taught by Gordon, as Gordon teaches that in order to maintain a desired gas turbine shaft speed as changing of conditions will require increased fuel in order to maintain speed of shaft, in order to change the temperature of the hot gas for the heater [0037].
	Regarding dependent claim 14, Ethier teaches the invention as claimed and discussed above. Ethier is silent to further comprising:
(a) a catalytic converter having an inlet is in fluid communication with the turbine outlet and an outlet is in fluid communication with the mixing plenum hot gas inlet.
Gordon teaches that it was known to a catalytic converter having an inlet is in fluid communication with the turbine outlet and an outlet is in fluid communication with the mixing plenum hot gas inlet [0028, as the system is all connected fluid flowing through the catalytic converter is fluidly connected as claimed].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ethier to include a catalytic converter as taught by Gordon.  Gordon teaches a catalytic converter will reduce CO [0028].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier.
	Regarding dependent claim 13, Ethier teaches the invention as claimed and discussed above. 
Ethier does teach 
(a) an engine sensor that measures a gas turbine engine parameter [0111]; 
(b) a heater outlet sensor that measures a parameter of the warm air delivered to the customer at the heater outlet [0111]; 
(c) a controller that sets a desired gas turbine engine parameter in order to maintain a desired heater outlet parameter [0111]; 
 (d) a controller that meters fuel delivered by the fuel manifold to the gas turbine engine in order to maintain the desired gas turbine engine parameter [0111].
Ethier fails to teach two different controllers.
Wichmann teaches it was known to have multiple controllers [0134]. It has been held In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B.
 Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103 because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts.   

Allowable Subject Matter
Claim 16 is allowed.
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, while it was known to have a similar gas turbine as claimed, and while all structure is known, it would not have been obvious to combine the structure as claimed. Regarding claim 6, it would not have been obvious to further modify the prior art to include the particulars of claim 1 and 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741